 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
     MAUREEN COTTRELL,                 Case No.: 8:19-cv-02304-JLS-JDE
11
           PLAINTIFF,
12

13             vs.                     JUDGMENT
14   NEWPORT-MESA            UNIFIED
     SCHOOL DISTRICT;        DOES 1
15   through X, inclusive,
16         DEFENDANTS.
17

18

19

20

21

22

23

24

25

26

27

28
 1         On May 18, 2021, the Court issued its order granting the motion for summary
 2   judgment filed by defendant, Newport-Mesa Unified School District (“Defendant”),
 3   as to all claims in the Complaint of plaintiff, Maureen Cottrell (“Plaintiff”). (Order,
 4   Doc. 38.)
 5         It is hereby ORDERED that judgment is entered in favor of Defendant and
 6   against Plaintiff as to all claims in the Complaint. The action shall be dismissed on
 7   the merits, and Defendant is directed to submit an “Application to the Clerk to Tax
 8   Costs” and bill of costs to recover any eligible litigation costs in this action. See
 9   C.D. Cal. L.R. 54-2, 54-2.1.
10

11   IT IS SO ORDERED.
12

13

14   Dated: May 21, 2021                           _________________________
                                                   Hon. Josephine L. Staton
15                                                 United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
